                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


PROFESSOR TODD ZYWICKI,                       )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )     Case No. 1:21-cv-896-TSE-MSN
GREGORY WASHINGTON, et al.                    )
                                              )
                                              )
               Defendants.                    )




                                 REQUEST FOR SUMMONSES
       NOW COMES the Plaintiff, Professor Todd Zywicki, by and through undersigned

counsel, and requests that summonses issue in this matter. Proposed summonses for each

defendant are attached hereto.


       Respectfully submitted this the 5th day of August, 2021,



                                                  /s/ Matthew D. Hardin
                                                  Matthew D. Hardin, VSB #87482
                                                  Hardin Law Office
                                                  1725 I Street NW, Suite 300
                                                  Washington, DC 20006
                                                  Telephone: 202-802-1948
                                                  Email: HardinLawPLLC@icloud.com

                                                  Local Counsel for the Plaintiff
/s/Jenin Younes
Jenin Younes*
Litigation Counsel
NEW CIVIL LIBERTIES ALLIANCE
1225 19th Street NW, Suite 450
Washington, DC 20036
Telephone: (202) 869-5210
Facsimile: (202) 869-5238
jenin.younes@ncla.legal
* Admitted only in New York. DC practice
limited to matters and proceedings before
United States courts and agencies.
Practicing under members of the District of
Columbia Bar.

Attorney for Plaintiff
Pro hac vice application pending
